A>- /Sox 3/S-


                                         /TkifcA ^37^/s
Fou ^dFCriw> ft/Meo/s
Po> &QXJ22C&                                 Writ- AJO: WX-79. V97-Q3
Ca/7/Yv/ Stefrb/o                                       ^/^-79^9-T^C
FUST/AJ/ /x J??//

Re: I/u rt/vcA OajcO) (lD/?to &FFajc//?FF/Frosnjof~oso, /7/xA& Ae/A?r Ao -/Ac
/Fal'/3 Aou/u/^? C/crF &cax///og /Acsn /Ac Sa/*?e. cAoru-
r^e,v/s.(/) CoPW oFFFFc/aA/From ^oAaj Ao/uerF>,

            gsF AAaA^ou F//e A/?CSc g/ocu^c^/s
 Caa.\A Su6m/F AAesn Ao AAc Cour/TAo/u/^ 9?ou /A
 aavaA>r.e. For ^>our ass/sT^uca,
                                                 ^>/aJC^/^A
                                                -/                       /e/f/i //jy/or

                       Fus)C sFF FosFF/
                      Fro^ok-HT8P~-^-


                                     AForoA^f/jo/S
Vc/i/o i. Ar/cc
7ro /is 6d> Z)Fir C/oFC                 C&cse.Ax>;
Ao Fox C7?OQ3                    :      '7F/~DC-/j-3oo/y-c
flu AF 7X 7?7C 7                        P-/-DC-/2~9QYQ2*'C
                                        WriihAto'.
                                        \A/R-7% 9 7-OS
                                        W£ -7?y V97-OC
fc-COFT' OF'//aheos Corpus SappieresFl
T)ca/x c/cr/F

                 />oq Fs>
              ¥) ^ ^ Ck/F/AAo/o^/Grou/oFs AJ6//n/?crcF7/


/r?e   Asso Cror*p7#AJ,- y/oA/iJ Co/verF

                 3SF AAiaA hOOt F/Ac A/iCSe: dbcusrj&>t?/s
1M1
       /

            fpouy CooyFT^a/oAC F&rppous1 /^ssAsT^yuce. yA
£2aJ/-0££                                             \NR-l%*/»&&//»*&/&&*?&!?--
iF F/> A?F AOGuesAF F Aave^A/™ Cv&/ua7fea/ Ar>ir A5a/Q//i?


CA/AiA^/iAoF Fr Chrp^F
oF 7)r. FirFxyFCon^. ooo So/FA3,Q>oaa Fy Codaj^
FAFF AF rsp^.J-aAxA f^FFF A/a/ AAe Ferc^/^
ti/o/ AA?cF/CAlA/A/JS AV05 /UOCeSSa/p FrAA/v F sr?#/^~
-F//J Co/r?peF/->c& &s^FAAaAAc CpaF^/pucc/F Ad&s*
 \yFcos oiajFAs FeprssseF AI/qF Ac t^as U/vFos-
FfyxFF AuA CompcFsuA Ao SFsqF AaFAAq o^As®
^oArA /AaA /Ac oAcFcAoFa/^cAAFajoA A&ACei Ais
F/oA/'ps^/Ao/F aa?^FaCo/aA/os aaj /Ac Fee- /jjoFF
FAF sAoFcAyie/jAsAouAFAavo AcaF CouajsoAao
Aa/c AAe cAcFcauFaaaA ciyoFaAoF Ao>r so/^Fp a/
/Ao A//no oF /Ac CrA/nc, AJSpor/^AA, sAajoz Ac
/y/as /voA Q/\J AF ATioF/ca/F/JS A/suo/F^s AA?s&AJe
^Ff/o AAe CrAsnts was Co/r?syiAAAcF


    WHEREFORE, APPLICANT PRAYS THATTHE COURT GRANT APPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  10


Misc. Docket No. 06-103      Page 11 of 13           ATC 11.07 (Rev. 03-05-07) •
GROUND^/
 na//F'pAea /m&s //QAv/tj/vFAp because Qpu/vs&Awas /&&y*ze/--
/W fi?c A?F /OfuesAF F AavcA/nn C\/a,/u*'/za/ -fy/1 Sk>/Q//to
FACTSSUPP0RTmGGR0UND:^^^///jy7^ ^ / ^ ^ A
CVaAu/i/ee/ Fr AhppeAs/vep Ql/oF AAe CQuoFa/pFF^
oF Fr, FAr/^yFCnn/os, QsQ Se:/FA3,J2QAA Fy £o&o&
FFF AF rrp^A-a/JcA sFAooA /Aa/ /Ac FoF^F
yi/^A ArPcFAcaFp/us /Md<5 /vocessa/p FrAA/y? F cv#/^~
-Ft/jO Ao/wpeF/^cM o/^FAAaA Ae Cc>AsA?Auec/Ao6&>*>
 vFces a/unAAs FepAfsseF AI/oF Ac t*A                                                     WR-1% 997-oS

GROUND: /Jl


eFi\/f, FyriAoF//oc,A/nj Ao kM/ise hh Ajg/j//oc^/t^J/jajF/ids^oe^
FACTS SUPPORTING GROUND:^ _^                 w   /   ,        ,     /       <       ,
                           FFZrzr FAo- Fr/F CourrFc/v/eF
 rZo^Ac/vFo/y/ y?7£Ayf)/d Ao AArou/ ou//Ae ZcZewZZFa;-
AAa>a>. Course/ axZZo^oF AAe Fo/^o/vFoaF'/opZooF
QuFAp ACaJO/^AapV AAo/Ac AsOQS aA/O^C^FoF AAo
Crime. oIa/aA A^Ae Cour/sAou/oZA#yc StypA^sscF
/Ao AFpA/A/Fig/A/P AlsoF ii/Aes/ tAAo Cour/c/AF
a;a)A Soppress AAFou/oseZ aZZo^crA /Ac oAcAoaF-
aZaj/ 7^> uo&Ai/e AF rA^A/ /A) d/WeoA Apo^A/p
/Ao/ /A?is /jjouAcAAc Ais D//Ab u/op Aoprryr
A/s A/y/ooAQAj/^, Avryo AF" F/yj/ys&Z AcAA/FpA&F
QuFFAc cAouAcAfAACyCr AorA'AroA'AArv ixziAi/e
 AAs rpAA Ao a/poo^A AAe AeAcAy/Fo^AyF
 Ae/lrA/up, /Ac r/cZc/^oAoFFAS aAaJA>cc^jFOJajFoIoaJ
Froac ZA /Aroue,A Q/oo/Aor ZFcA^A/fccAFyo/y
AcoriAp>

    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANTAPPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  10                                            -



Misc. Docket No. 06-103      Page 11 of 13               ATC 11.07 (Rev. 03-05-07)
                                                WR-7%y?7-ot,

           ?*.
eFi\/f. F>y/2//oLoFc,AjF Ao 6oF/u*£ h/s A/pii-fog/M^Z/iAF/ds^a^
FACTS SUPPORTING GROUND:
                           FFZczr /Ao. ArAF' CourF FevvAeF
 c/oFo/yFow/s aaVaFaaaD F /ArouJ ou//Ae /WeyoZZFca-
AAaaj. Course/ AxZZofAPoF AAe oAoFoArFoAFZopZedF
0uF/p ZZajo/^Za^ AAo/Ac A^uas aAaJ0££lsjF oF'/Ao
 Cr/sne. oIavoZ 7AAe Cour/sAou/oZAayc Suprp/^ss^F
/Ao AFpA/AFca/AA/) Al/oF Aide/A tAio Cour/F/F
/VA)/ Suppress ZZ: Fajua/soZ aZZo^cF /Ac q/cAooF
r^F to u&Ai/e AF rA^A/Ao> apFeo-A Apo^A/p
/AoA AZ?F /yjosuAoAAc Ais Oa/A^ uyap Approve
A/s AAj/ooAe^AjA^. Ayoyo a'A^ Faxm/s^A AcAAaFfA&F
 auFApAc sAouAoAAycycr AopZAooa^AZat? u^Ai^c
 AAs rnpAA Ao arpooiA AAe acAcaaAFo^AaF
 AearAAAp, /Ac q/cZcajoAoJFAs aA/qocclajFovqFcoaj
Frovc AA AZrouoA eiAJoAAor ZFcAsZ/fcea/AoAy
Acor/Ap*

    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  10



Misc. Docket No. 06-103      Page 11 of 13           ATC 11.07 (Rev. 03-05-07)
                                                 W^7% 9?7-OS

 GROUND:/^                                                                 ,
  G-U//F p/ea AA/as aaoiadFaFa*aj jbAoause Cdu/q^Faq^ //oe/^-
 ooA/ i/g Tor au>a)Aptr/EcZAAJfy A/s A9/pf^AocA7//fa a amaA/FABaa^trL/
 FACTS SUPPORTING GROUND:
                           AFaZAouZ AxsaF oao AF FAo/p&rF^
 aajoFao^/aFs CouA/seA clAAoqoga/r oAcFAu/o^yAFpAeocA
  GU/AZh Osaoq/fAQtJ/]/e Aas Ta^AZ F //ppe^A CouAvse-A
 /a/os do/ore^ aAolA AAc oZoFaaFoaaAyjeeFrfteeZAca-
Za&aQS F Ao COAQpeF/F Z?T CqqaQS COAn/peTO/Qcp
 CVAiZuoAAi/o SZAjAezsApAp/AuS AAe\ FoA^cyyok/AAsAs-
 /or AoAoA CoajajsoAAc SAATTorAiFFo/n /A?e>v7kA
a/Foss asPoA' aoooF^F aa/oqAAooFaoaaS^ F aa/aaaoAq
/aj Arc ATnFs CiouAAZpprtiA'aFAcFciaaF'Appo^A
AaoAaF au/AZAaA 3D eAajis; AuAFaoFZ/(Fooj uFoF
Ao a^os aAoaaF.jTF Coa/a/sc/oVou/F Aoyo Aa)-
 VesAoaZoF CjavoA FAe^ oAeA^/^Fo^AQUzsaAAq/^
 A?as FAvAA-yAspcAoAe a^CqAaCo/aa^
  CoAAipoAo/oA Ao> Ca/Aca npAon. aU/aaAA AAAs AAvoua-
 AocAoc CoauavsoA sApuAFAoycpor/ooAAFoiyAoAAF
 cFFpy/CAAoAV c/cAcavFoaFA AcAqAa^oc AAAoFa awd-
Aaaaaa AAr o Aveoo /Fo/ /o^Aapuc AAs /ajaaoao/qcC'
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                  10


Misc. Docket No. 06-103      Page 11 of 13   ,       ATC 11.07 (Rev. 03-05-07)
                                                       'W-7? yf7-06>
             *F
 GROUND:
  ROUND: /J?              '   .                    ,
   Gut/fan p/ea. AA/a$ AAOiApFAFaAh Jborausc Cou/osc/iijas AyvcA^r-
 ecAj Ve. Fr AiPA>TperFcZA/o^ A/s Ap/?A&Aor Ay/fa a /na-fAa^Aer'Axoo&J*/
FACTS SUPPORTING GROUND
                                  AFaaAouZ A^aF oao AF FAiFpspFF
 AaioFaco/aFs CouAvseZ clAZoupgAFZcFAiyAoA/FAopAecF
  GkiAA £3/ocZU&/i>e Aas Ta^AZ F Fppe&Z CouAuse-Z
 /a/os aotporo AAoa /Ac qAcFa/Faipi/y/ooo/'A97eFAC&-
Z/oaos AA Ao CoAA7/?eZoMA Z?r Cqq/os CoAn^eZk/ocj*
 r\AAiA/^eFF/o sAh-Aos AApyAus'Are. FeAo/yoAzAyAsAs-'
ACT AoAoA COAJaJSoFAo FAaTToo^FFa>/ti aa70apaa%A
aAAaaoss otsPoA' apooF^F aa7cFAooi/aA/ Ca/Aca oipAoa. UaqAA AAAs AAvou/-
 AoFoo CoAy^soA sAouAFAoyo^porAooFFoiAV'oAAA                                  AA                                                           WK- 7?) V97-05


 h/j//rhpAea ApJcs AA?/SA>/A//uAnp because, cou/vse/Fqs
in)f>rTref/'\Az~ Fr          aVdAoj/F/aj/F e/eFfsoc/a^7 To yi£u>o\A/r/e/oce
FACTS SUPPORTING GRC
                               '7/V/a/ Co/AAjseZ Tor/eyeF\TA^
     vsro vcr.                AArom AAe, pTos-souZori
oiTFoe.. an/pA AAis cAiscouerp Fae/C CQa/FsA
AuZ aVaaA Aaava ZcF Aap AAe Z/oZZoooJAPp:\sAuccF
 yAcAeo Aapcs AForr c/AAFAroAo/FoAAcrp
Cases a/apcA                 A^apei FrcoAToAoAA fAoauc
^A/AV\AcrsAAArA?Fs. Z/u Aarac Vo/urne. ZravZ-s
rnuA/ZppepAA Ais/A/Aa FccorcAs amaAAsAauo
 -/A*t°              AjL£u   CpuF^eAaA/Vd AAaaac AtMiAe
                             FcoA aA^C c/cZeZAipeAcAAyArAoAer-
              CpfO/,         (/AsAAaaug Fooaa? u/a/A opp
 'ap AyJ, i/AcAcy?
/piJ/9/AArA QlZAt
A2ArA Fa'cao c/sisp aAVoAaAA qZjaAqAcavco oppAPsT
A/aa? AcAo>rc
AAo cAzaAzfcTAaptA f&/?/e& AZFAAp, 7ferc.
/S rt Aopr IFAuaaic OFFAFco oajoAA/pe TceorF^s
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
      RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                      10


Misc. Docket No. 06-103          Page 11 of 13        ATC 11.07 (Rev. 03 05-07)
                                                                 WF 7$ V97-6&

Ty/A/'/ZhpAea Aa/C'S AaPIaFaaaaF/%, Aer^/ySa COUAUSe/ 6aJqs
iri?erTrci'/'\Ac~ Fr aVdA oj/Za/aj/apc, e/eFc/oc/^T Av y/coooA/r/e/oce
FACTS SUPPORTING GROUND
                                   '7/7/a/ CouAiseZ TorieyeF\TA^
     Asm \/cr                       ArAjm AAe, pTos&euZori
oaFFo^ aAVeZ ~/A?is cAiscouerp Foc/C CQa/Fs/
AuZ ava)A Aaava ZcF Ao AAc AFpZZouoJAPp:asovcaf
yAoAoD Aqfcs ZForAi r/A'AFcroAA/FoAAccp
Cases aAUoA                      /Ay-pei FccoatoAoaA fAoa^c
AipAViArrsooAAA/yasFAU Aaroc Vo/urne. Arav/s
FFu                       *£/>   A/s/A/Aa FfCcpycAs /maAAsAau>
 A/iaA AtAqA CdUF^eAaAaFD AZaaac At)AiZe
             AceA AAaC c/c/FsAvFAiAyAc'FAer-
CoZ a/A?c ja/A (FsZaZFg
                     S/
                        Fooaa/ ova/A oq/^
                                      /CA I
 ^ap/vpA. i/ao/c/o OT AopesFAcApcrs 7aAql7\
                 y 'm
yA/oAyZr/aZ/ooo A/a'aaI                       7b /eF 7   ef aFc/coxA-
oiatA i/Aeu> c?^p g/voAaAA AC\yAeAcyuce cyaaAAPsT
AZat AcFArc \Ac aeAi/AseAyOa/qAaAAr)AAA^aA
AAc rAz/^AjrAg/rfA AffAc^oa CraFAp, TAca^c.
/S Al. Ao/oo I/AaAu/wc. OF' itAFo.o OAjF/ape recordi/up.
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
      RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                         10



Misc. Docket No. 06-103             Page 11 of 13        ATC 11.07 (Rev. 03 05-07)
                                                     DC      BK12130PG70
                                              Case No. u-i-di>ii-»00144 count i
                                                   ! incident no/trn: 9073833892

The State of Texas                        FltodinTI»Dl^etCow#                            In The 390th District
                                            oflttvlt County, Ttaw 5
v.
                                                                                         Coubt
                                                  APR
KEITH TAYLOR                                                                             TRAVIS County, Texas

State ID NO.: TX08725042
         JUDGMENT OF CONVICTION BYCOURT—WAIVER OF JURY TRIAL
                                                                             Date Judgment
Judge Presiding:          Hon. JULflB KOCUREK                                                            4/27/2012
                                                                             Entered:
                                                                             Attorney for               MARE SAMPSON
Attorney for State: STEVE BRAND                                              Defendant:

Ofimi*. for wh,fah DnfrP,'?'"" Convicted: I
AGGRAVATED ROBBERYWITH A DEADLYWEAPON-ENHANCED
INDICTMENT _                                                              29.08 Penal Code,
PafyofOffBnae:
9/4/2010             '
                                                                                                                   TSadinim on Deadly Weapon:
TVgrftcofOfBanee:                                                         ?toa to QlfeMfc
                                                                          GUH-TY                                   YES, A FIREARM
1ST DEGREE FELONY

F^TY^FIVEH&> YEARS-IN THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE
Plea to 1« Enhancement                             !                 Plea to 2^ Erihanccmeot/Habitual
Paragraph:.                              TRUE                        Paragraph:                                         N/A
Findings on 1* Enhancement                                           Findings on 2°*
Paragraph-                               TRUE                        Enhancement/Habitual Paragraph:                    N/A
Data SentenceImposed:          4/27/2012                             Date Sentence to Commence:             4/27/2012

Punishment and Place
of Confinement:
                               FORTY-FrVJB (45) YEARS INSTITUTIONAL DIVISION, TDCJ
                                            TH18 igSNTENCE SHALL BUN CONCURRENTLY.
   D 8ENTENCE OF CONFINEMENTSUSPENDED, DEFENDANT PLACKD ON COMMUNITY SUPERVISION FOB N/A .
rZ—~       :            Court Costa: fisasitoiiisflu foffltotivB Payable w; ~
JWA                     $279.00      SN/A            QVICTIM (see below) DAGENCY/AGENT (eee below)
       [X] Attachment A, Order to Withdraw Fnnda, b incorporated iate mis judgment and iad> apart acreot.
"Sex Offender Registration Retirements do not apply tothe Defendant. Tn
———'••'"^
                                                                     Tbx. Cnntr
                                                                          Codk Cant
                                                                                CBM. Pboc.
                                                                                     P»                                                          DC       BK12130 PG71                              j.
      The Court FINDS Defendant committed the ateve osense aoa IMVaiO. ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court Finds the Presentence Investigation, ifso ordered. w«* done according to the apphcablo
previsions ofTEX COD1jCbim.PROC. art.42.12 §9.                                                           ,• '          , '
        The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court coats, and
restitution as indicated above.              I                                                                         >
ra Confl^ffnTto^                                                  The GrcrtC™^ the anthemed a^ntofthe S^
Sheriffofthis County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TOW. The Court
ORDERS Defendant to be confined for the period and in the mannerind^ted above. The Court CnmawD^ndantw
cuBtodv ofthe Sheriffofthis county until the Sheriffcan obey the dfrections ofthis sentence. The Court ORDERS thatuponwleaae
Smlo^me^                              uamediately to the TBAVIS COUNTY DISTRICT CLERICS OFFICE. 509 WEST 11TH ST.
SUITE 1.400 . Oace there, the Court OftDBBS Defendant to pay. or make arrangements to pay. any remaining unpaidifincs. court
mats, and restitution as ordered by the Court above.
QoWey SS!ion6ae«ent/ Confinement in Lieu of Payment. The Court ORDERS _   _ . , , . , .^ -^ j ,_
                                                                      Defendant unn.edu.triy committed to
the custody ofthe SheriffofTravis County. Texas on the date thesentence isto commence. Defendant shall be confined tntne
Travis County Jail for the period indicated above. The Court ORDERS that upon relew n^OOTfinement Defendant;shall proceed
immXte^tothoTRAVIS^^                                                  509WEST UTHST. BUTTE 1.600 . Once there.theXourt
ORDBBS Defendant to pay. or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the
STine Only Payment. The punishment assessed against Defendant is far afine ONLY. The Court ORDERS Defendant to proceed
immcdiatelyto tbeOffice ofthe Travis County Sheriff. Once there, the Court ORDERS Defendant to pay or make arrangements to
pay allfinee and court costs asordered bythe Court in thiscause.
       Execution / Su«~>n«ion erf Sentence (select one)
El The Court ORDERSDefendant's sentence EXECUTED.
• The Court ORDERS Defendants sentence of confinement suspbnDBD. The Court Ordsbs Defendant placed on community
supervision fer the adjudged period (above) so long ae Defendant abides by and does not violate tae terms and conditions of
community supervision. The order Betting forth the terms and conditions ofcommunity supervision is incorporated into this
judgment by reference.                       |        .                     ,                                        . ;
        The Court Orders that Defendant is given credit noted above onthis sentence ferthe tune spentincarcerated.
                              furthermore the following sneciaJ finding* or ordersapply;
                                             !            Deadly Weapon.
The Court FINDS Defendant used orexhibited adeadly weapon, namely/TOWIT: A FIREARM , daring the
eonxniasloo ofa felony offense orduring immediate Bight there from orwas a party tothe offense and knew thatm
deadly weapon would beused or exhibited. TEX. CODE CRIM. PROC art. 42.12 (3ff.

Signed and entered on April 30,2012                                        tytiiM. tjw*C»
                                                                     ftflOTH JUDICIAL DISTRICT COURT
                                                                     JUDGE PRESIDING




Clerk: GR




                                                                                                  Right Thumbprint




                                       11000144.406                                    r«»»iofj
                                                                                       \A/R-19j HV-05
                                                   GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PERSONNALLY came and appeared before me, the undersigned Notary, the within named
Melissa Taylor-Crompton, who is resident of Saginaw County, State of Michigan, and makes this his
statement and General Affidavit upon oath and affirmation of belief and personal knowledge that the
following matters, facts, and things set forth are true and correct to the best of my knowledge:

   1) My name is Melissa Taylor-Crompton, sister of Keith Taylor. I reside in Saginaw, Michigan
   2) On or about Jan 2012,1 received a phone call from attorney Mark Sampson and or an
      investigator; he asked if I would come to Texas and testify on Keith's behalf. I agreed to come
        down and do so.

   3) He asked for information about Keith's mental health history, and I informed attorney since the
        death of our mother in 1993, Keith has suffered from mental illness and needed medications to
        maintain stability.
   4)   Keith Taylor also has suffered from Sickle Cell Anemia his whole life.




        Dated this the    iyhdavof,Mnrrh .                         2015




                                                                   H^       aA#>          Cjim^tuft
                                                                                                 OKp
                                                                          Signature of Affiant

        Sworn to and before me, this the JQ_ day of t mifCX) .2015.


                                                                   A
                                                                          NOTARY PURlilC




                                     SANDRA Y.BELL
                              Notary Public, State of Michigan
                                    County of Saginaw
                              My Commission Expires Nov. 10,2021
                          Acting in the County oOtQinfli.i3_
                                                                                      WR'7% V97- -ot>

                                                    GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PERSONNALLY came and appea red before me, the undersigned Notary, the within named
Melissa Taylor-Crompton, who is resident of Saginaw County, State of Michigan, and makes this his
statement and General Affidavit uDon oath and affirmation of belief and personal knowledge that the
following matters, facts, and thi ngs set forth are true and correct to the best of my knowledge:

    1) My name is Melissa Taylo Crompton, sister of Keith Taylor. I reside in Saginaw, Michigan
    2) On or about Jan 2012, I re reived a phone call from attorney Mark Sampson and or an
       investigator; he asked if I would come to Texas and testify on Keith's behalf. I agreed to come
         down and do so.
    3)   He asked for information bout Keith's mental health history, and I informed attorney since the
         death of our mother in 1963 , Keith has suffered from mental illness and needed medications to
         maintain stability.
   4)    Keith Taylor also has suffered from Sickle Cell Anemia his whole life.




         Dated this the     H           djay of    iJWh .           2015




                                                                    £&       *A/iTjl       CAfinnal m\   -^_

                                                                           Signature of Affiant

         Sworn to and before me, 1his        ,theJ3!dayofj/kdL2015.



                                                                     'ftry/KiV
                                                                           NOTARYPUBUIC




                                      SAKlDRA y. bell
                               Notary Pu )lic, State of Michigan
                                     Coi nty of Saginaw
                               My Commis ion Expires Nov. 10,2021
                                        ~( unty ofC/foQiAfttiO
                           Acting inthe C       c
                                                                                      Wft-79, 997-05

                                                 GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PERSONALLY came and appeared before me, the undersigned Notary, the within named
_ho/lM /sPlgj/? •wn0 is resident of Saginaw County, State of Michigan, and makes this his
statement and General Affidavit upon oath and affirmation of belief and personal knowledge that the
following matters, facts, and things set forth are true and correct to the best of my knowledge:

    1) IAA^OAA^n Z^T^^pfesided in Austin, Texas in April 27, 2012.
    2) Or^April 27. 2012.1. F/ql/)^ ^-^^M^>a-relative of Keith Taylor was at the Court
       proceeding of which was held at the 390 Disjunct Court.
    3) As Keith Taylor entered the court room dressed in an orange and white uniform, wearing leg
       irons and belly chains, he made a statement "They just want the land my daddy left me."
    4) He stood in front of the Judge; he often looked up and to the side mumbling to his self.
    5) When being escorted out of the courtroom he was still mumbling to himself.
    6) After court proceedings, I talked to Keith's lawyer and stated„Keifh did.not look the same.
         Something seemed to be wrong with him.
    7)   I have known Keith Taylor to suffer from Mental Illness. I have witnessed him with medications
         and without. Clearly he appeared no to be in his right state of mind. .




         Dated this the     1^ davoftYkrch .2015

                                                                     Signature of Affiant

         Sworn to and before me, this the 1 ( day of [Md-fT/l-. 2015.


                        KRISTIN E PRINCE
                  Notary Public. State ofMichigan
                        County of Saginaw       .
                aJ^p0™"!^'011 EXP'?*Dec.03.2019 -.
                Acting In the County oTSfitdrAft UJ
                                                                     NOTARYPUBLIC
                                                                                       WR-7% W7*6L

                                                    GENERAL AFFADAVIT




STATE OF MICHIGAN


COUNTY OF SAGINAW




PERSOJMNALLYcame and appear ?d before me, the undersigned Notary, the within named
JFa1 CsA/gjCl ,who is             esident of Saginaw County, State of Michigan, and makes this his
statement and General Affidavit   upon  oath and affirmation of belief and personal knowledge that the
following matters, facts, and things set forth are true and correct to the best of my knowledge:

    1) IAA-OA^Vn /^^^^presided in Austin, Texas in April 27, 2012.
         On^Apr
            April 27, 2012.                                         relative of Keith Taylor was at the Col rt
         proceeding of which wa: held at the 390* District Court.
    3)   As Keith Taylor entered he court room dressed in an orange and white uniform, wearing leg
         irons and belly chains, hi? made a statement "They just want the land my daddy left me.'
    4)   He stood in front of the . udge; he often looked up and to the side mumbling to his self.
    5)   When being escorted out of the courtroom he was still mumbling to himself.
    6)   After court proceedings, I talked to Keith's lawyer and stated Keith did not look the same
         Something seemed to b